Title: From George Washington to James Clinton, 19 December 1780
From: Washington, George
To: Clinton, James


                        
                            Dear Sir
                            Head Quarters New Windsor Decr 19th 1780
                        
                        I have received Yours of the 5th. I hope by this time matters of supply are in better train in your quarter,
                            and that they will continue with some regularity thro’ the Winter. A comfortable supply of Cloathing will be sent up to
                            the Line in a few days. Wiesenfeld’s Regt drew their full proportion before they marched.
                        Upon a representation made to me by Mr Shephard the Armourer at Albany, I have applyed to the Governor for an
                            exemption from Military duty, for those Citizens who are employed in the Works, and I do not doubt he will grant it, if it
                            can be done with propriety. Mr Shephard mentions that the Works want many repairs to render them convenient to carry on
                            the business during the Winter—You will be pleased to direct the Quarter Master to give him every assistance in his power;
                            and I shall be obliged to you, for paying your attention to a Matter of so much consequence as having the damaged Arms
                            repaired.
                        You will also enquire every now and then into the State of the Provision at Fort Schuyler, and take every
                            opportunity of keeping the supply two or three Months at least beforehand. I am Dear Sir With great regard Your Most Obedt
                            Servant
                        
                            Go: Washington
                        
                    